DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
The Amendments to the Claims filed 02/28/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 9 and 12 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 4, 6 and 9-13 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. John D. Russell on May 13, 2022.  

The application has been amended as follows:
Claim 2
Line 2, “capillary section of the capillary part and wherein the first and second capillary sections extend horizontally”

Claim 3
Line 2, “and fourth capillary section of the capillary part extending in a vertical direction.”

Cancel claims 14-20.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-13. A method for removing liquid from a sample, comprising:
flowing a gaseous portion of the sample from a lower chamber to an upper chamber through a membrane; and 
flowing a liquid portion of the sample from the lower chamber to a container via a drainage channel in a bottom wall of the lower chamber, the drainage channel including a first capillary section of a capillary part; 
wherein the liquid portion of the sample is forced to horizontal sides of the drainage channel via capillary action generated by the first capillary section, is considered novel.
A closest prior art to Weckstrom (US 2012/0136269 A1) discloses a liquid separation apparatus/process for removing a liquid from a respiratory gas, the liquid separation process is conducted using a liquid separation apparatus comprising: a housing comprising; an input, wherein a sample withdrawn from the respiratory gas is delivered through the input; a first output wherein at least part of the sample of the respiratory gas is discharged through the first output; and a first filter configured to remove the liquid from the sample of respiratory gas flowing through the input and the first output of the housing, wherein the first filter comprises a hydrophobic property and an oleophobic property to remove the liquid when a surface tension of the liquid is lower than a surface tension of bodily fluids. But Weckstrom2012 does not discloses the feature of flowing a liquid portion of the sample from the lower chamber to a container via a drainage channel in a bottom wall of the lower chamber, the drainage channel including a first capillary section, wherein the liquid portion of the sample is forced to horizontal sides of the drainage channel via capillary action generated by the first capillary section.
A pertinent prior art to Weckstrom (US 2005/0178269 A1) discloses a liquid separation apparatus/process for removing a liquid from a respiratory gas, the liquid separation process is conducted using a liquid separation apparatus comprising an input passage having an input end and an output end, an output passage having an input end and an output end, a wall formed of a gas permeable and liquid impermeable material separating the input passage and the output passage, means for introducing a gas Sample containing liquid through the input end into the input passage with a first portion of the gas passing through said wall to the output passage and a second portion of the gas and the liquid remaining in the input passage, a vacuum means for flowing the first portion of the gas through the output end from the output passage to a measuring unit, a first conduit connecting the output end of the input passage for conducting the second portion of the gas and the liquid further on with vacuum means, the output passage being arranged to widen towards the output end of the output passage. But Weckstrom2005 does not discloses the feature of flowing a liquid portion of the sample from the lower chamber to a container via a drainage channel in a bottom wall of the lower chamber, the drainage channel including a first capillary section, wherein the liquid portion of the sample is forced to horizontal sides of the drainage channel via capillary action generated by the first capillary section.
Other pertinent prior art to Lichon et al. (US 6,342,092 B1) discloses a liquid separation apparatus (i.e., a gas arrestor)/process for removing a liquid from a respiratory gas, the liquid separation process is conducted using a liquid separation apparatus comprising: an inlet coupling a source of said liquid having an entrained gas component from a reservoir contained within said gas arrestor, a wall of Said reservoir being formed from a first side of a porous member; said porous member having said first side and an opposing second side with pores extending therebetween, said pores of a size effective to enable the flow of said liquid from said first side to said second side by capillary action while inhibiting the flow of said entrained gas component, a wick extending from Said first Side in a direction toward said inlet; and a second conduit adjacent said second side for receiving said liquid following entrained gas separation.
Other pertinent prior art to Larson et al. (US 7,402,197 B2) discloses a liquid separation apparatus/process for removing a liquid from a liquid-gas mixture, the liquid separation process is conducted using a liquid separation apparatus comprising: a closed container including a sample inlet port having an axis, a sample outlet port, and a low pressure port; said container defining a liquid collection chamber and a liquid trap filter chamber, said liquid trap filter chamber including an inlet compartment interposed between said sample inlet port and said sample outlet port for receiving a gas sample introduced into said sample inlet port, said inlet compartment having an upper outlet communicated with said sample outlet port and a lower outlet communicated with said liquid collection chamber, said inlet compartment having an inner wall extending perpendicular to the axis of said sample inlet port, said inner wall defining said upper outlet, and a liquid trap filter element contained in said inlet compartment, interposed between said sample inlet port and said sample outlet port, for separating liquid from the gas sample, said filter element being a generally flat membrane member extending generally parallel to said inner wall of said inlet compartment and overlying said inner wall of said inlet compartment, interposed between said sample inlet port and said upper outlet; and a support on said inner wall, supporting a center portion of said flat membrane member within said inlet compartment, spaced apart from said inner wall and providing an active area through which gas can flow; liquid separated from the gas sample passing through said lower outlet to said collection chamber.
The cited prior arts, alone or in combination, do not teach or suggest a method for removing liquid from a sample, comprising: flowing a gaseous portion of the sample from a lower chamber to an upper chamber through a membrane; and flowing a liquid portion of the sample from the lower chamber to a container via a drainage channel in a bottom wall of the lower chamber, the drainage channel including a first capillary section of a capillary section; wherein the liquid portion of the sample is forced to horizontal sides of the drainage channel via capillary action generated by the first capillary section, as recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772